State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-10-17
___________________________________

In the Matter of KEVIN MASON
   McGOWEN, an Attorney.                    MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 5058946)
___________________________________


Calendar Date:   January 11, 2017

Before:   Garry, J.P., Egan Jr., Devine, Mulvey and Aarons, JJ.

                             __________


     Kevin Mason McGowen, Tampa, Florida, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.

                             __________


Per Curiam.

      Kevin Mason McGowen was admitted to practice by this Court
in 2010 and lists a business address in Tampa, Florida with the
Office of Court Administration. McGowen now seeks leave to
resign from the New York bar for nondisciplinary reasons (see
Uniform Rules for Attorney Disciplinary Matters [22 NYCRR]
§ 1240.22 [a]). The Attorney Grievance Committee for the Third
Judicial Department advises that it does not oppose McGowen's
application.

      Upon reading the affidavit of McGowen sworn to July 20,
2016, and upon reading the correspondence in response by the
Chief Attorney for the Attorney Grievance Committee for the Third
Judicial Department, and having determined that McGowen is
eligible to resign for nondisciplinary reasons, we grant his
application and accept his resignation.
                              -2-                  D-10-17

      Garry, J.P., Egan Jr., Devine, Mulvey and Aarons, JJ.,
concur.



      ORDERED that Kevin Mason McGowen's application to resign is
granted and his nondisciplinary resignation is accepted; and it
is further

      ORDERED that Kevin Mason McGowen's name is hereby stricken
from the roll of attorneys and counselors-at-law of the State of
New York, effective immediately, and until further order of this
Court (see generally Uniform Rules for Attorney Disciplinary
Matters [22 NYCRR] § 1240.22 [b]); and it is further

      ORDERED that Kevin Mason McGowen shall, within 30 days of
the date of this decision, surrender to the Office of Court
Administration any Attorney Secure Pass issued to him.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court